Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered October 11, 2005, which, inter alia, denied so much of defendant-appellant’s cross motion for summary judgment as sought dismissal of plaintiffs common-law negligence claim against it, unanimously affirmed, without costs.
Plaintiff was allegedly injured when he fell over rebar protruding from a ramp under construction. In view of factual questions as to whether defendant-appellant created the complained-of danger by failing to erect barricades around its work site, summary judgment dismissing the common-law negligence cause against it was properly denied. We note that there is also a factual issue as to whether the alleged hazard was open and obvious (see Juoniene v H.R.H. Constr. Corp., 6 AD3d 199 [2004]). Concur—Saxe, J.P., Friedman, Williams, Catterson and Malone, JJ.